Citation Nr: 0000206	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  The propriety of the initial 10 percent rating for post-
operative residuals of a left lateral meniscus tear.  

2.  The propriety of the initial 10 percent rating for post-
operative residuals of a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1992 to 
June 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which granted the veteran entitlement to service 
connection for post-operative residuals of a left lateral 
meniscus tear, and for post-operative residuals of a right 
knee condition, and assigned separate initial 10 percent 
ratings for each disability.  

The veteran was scheduled for a Travel Board hearing in July 
1999 for which he did not report.  Notification of such 
hearing was mailed to the veteran at his current address in 
June 1999, but the envelope with such notification was marked 
return to sender.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable criteria.

When the veteran underwent his November 1997 VA examination, 
the examiner commented that the veteran had 1+ laxity 
involving both patellas.  The veteran's knee disabilities are 
rated under Diagnostic Code 5257, in which the rating 
criteria discuss "recurrent subluxation and lateral 
instability," in terms of whether such findings are slight, 
moderate, or large.  It is clear that there is some laxity in 
the veteran's patellas, but it is not clear for rating 
purposes how severe of a finding 1+ laxity is.  Accordingly, 
the veteran's claim must be remanded for another VA 
examination that discusses whether the veteran has 
subluxation or lateral instability, and if he does, whether 
it can be described as slight, moderate, or large.  

Also, there are ambiguous references about whether the 
veteran has arthritis, and it is not clear whether there are 
other additional aspects of the veteran's disability which 
have not been considered. 

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  

At the veteran's November 1997 VA examination, the examiner 
commented that there were x-rays of both knees taken in 
October 1997, which stated a normal examination.  The 
examiner went on to state that upon review (presumably of the 
x-ray report), there was a narrowing of the medial joint 
fissure.  However, the x-ray report to which he refers has 
not been made part of the claims file.  Accordingly, the RO 
should obtain copies of the x-ray report(s) of the veteran's 
knees from October 1997, and when the veteran undergoes his 
VA examination, the examiner should comment on whether the 
veteran has arthritis of his knees and should specifically 
comment about the narrowing of the medial joint fissure.  

Therefore, pursuant to the General Counsel opinions at 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998), when the RO rates the veteran's knee disabilities, 
the RO must determine whether the veteran is entitled to 
separate ratings for arthritis of his knees.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records that have not 
already been associated with the claims 
folder.  The RO should specifically 
obtain the October 1997 VA x-ray 
report(s) of the veteran's knees.  

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left and right knee 
disabilities.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left and right knees.  Such 
tests as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's left 
and right knees.  The examination report 
should include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  Does the veteran have 
subluxation or lateral instability 
of the left knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?  

d.  Does the veteran have 
subluxation or lateral instability 
of the right knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?

e.  Does the veteran have arthritis 
of the left knee (in answering this 
question, the examiner should 
comment on the finding of the 
November 1997 VA examiner that the 
veteran had narrowing of the medial 
joint fissure)?

f.  Does the veteran have arthritis 
of the right knee (in answering this 
question, the examiner should 
comment on the finding of the 
November 1997 VA examiner that the 
veteran had narrowing of the medial 
joint fissure)?

g.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

i.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claims 
challenging the propriety of the initial 
10 percent rating for post-operative 
residuals of a left lateral meniscus 
tear, as well as the propriety of the 
initial 10 percent rating for post-
operative residuals of a right knee 
condition. with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In so doing, the 
RO should consider whether the veteran is 
entitled to separate ratings for 
arthritis and should also consider the 
Office of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  In 
the event that the claims on appeal are 
not resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals





